14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James M. MINNIEFIELD, Plaintiff Appellant,v.Richard A. LANHAM, Commissioner;  William L. Smith, Warden,Maryland House of Correction;  Rudeine Demissie, F.S.A.,Maryland House of Correction;  John F. Himmel, Jr., CMS II,Maryland House of Correction;  Samuel Ademiluy, CMS II,Maryland House of Correction;  Mark Brilliant, CCM II,Maryland House of Correction;  M.K. Johnson, CorrectionalOfficer, Maryland House of Correction, Defendants Appellees.
No. 93-6961.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 16, 1993.Decided:  January 12, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-92-3420-HAR)
James M. Minniefield, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Minniefield v. Lanham, No. CA-92-3420-HAR (D. Md. Aug. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED